Title: From Thomas Jefferson to Charles Willson Peale, 12 October 1808
From: Jefferson, Thomas
To: Peale, Charles Willson


                  
                     Dear Sir 
                     
                     Washington Oct. 12. 08.
                  
                  My grandson Th Jefferson Randolph is now here, and will leave this place so as to be in Philadelphia on Tuesday the 18th. he will immediately repair to the quarters you are so kind as to offer him. I have arranged with his father to supply all his expences, except for clothes & pocket money. these were excepted merely because, altho’ I have entire confidence in his prudence and governableness, yet in case the temptations of the place should get the better of his resolution, I thought he would more readily acquiesce in the restraints dictated by a father. I take the liberty therefore of inclosing you a draught on the bank of the US. for 100. D. as a deposit for his expences, which I hope you will be so good as to dispense for him. he is to attend immediately the lectures in Anatomy, Natural history & Surgery. the ticket for the 1st. is 20. D. for the 2d. 12. D. & the 3d. 10. D. in all 42. D. and he will have immediate occasion to buy Bell’s Anatomy which will perhaps cost 12. or 15. D. I will take care to renew his fund the first week of every month regularly. he will commence with the professor of Botany in April. we propose him to finish with that so that he will stay with you only to the last of June. I very much flatter myself you will find him a hopeful & amiable subject.
                  I shall certainly be glad to avail myself of your improvement in the pen bar of the Polygraph: but I cannot spare mine till I leave this in March. I will then send it to you, & the rather as it will not copy at all the upper half dozen lines of the page. I am obliged to begin by placing my paper half way down. perhaps you may be able to help this. I find the Stylograph useful on the road, because it takes no more room than an 8vo. pamphlet; but entirely inconvenient & disagreeable for the general use of the Study. I salute you with affectionate respect.
                  
                     Th: Jefferson.
                  
               